STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

CHARLES             R.    SALEMI                                                       NO.     2019    CW    0383


VERSUS


TMR     EXPLORATION,                   INC.,      PARK                                JANUARY        10,    2022
EXPLORATION,                   INC.,        VITOL
RESOURCES,                INC.,        ET    AL




In    Re;                TMR      Exploration,               Inc.        and    Raymond        J.     Lasseigne,

                         applying           for   supervisory writs,             18th       Judicial       District
                         Court,        Parish        of   West    Baton    Rouge,     No.    1041553.




BEFORE:                  MCCLENDON,            WELCH,     AND     HOLDRIDGE,     JJ.




         WRIT             DISMISSED.                  This       writ      application          is     dismissed
pursuant             to    relators'              motion     to     dismiss,     which       advised       that   the
parties             settled            all     claims        and       controversies         existing       between
there       in      this       matter          and    requested         that   this    writ    application          be
dismissed.



                                                                 PMC
                                                                 JEW

                                                                 GH




COURT          OF    APPEAL,           FIRST      CIRCUIT



            1,--




        bEPUTT CtEIRK OF COURT
                    FOR    THE    COURT